El Juez Presidente SeñoR del Tono,
emitió la opinión del tribunal.
Se trata de un caso de traslado. Presentada la demanda en la Corte de Distrito de Humacao, se solicitó el traslado a la de San Juan, Primer Distrito. La corte lo .decretó y no conforme el demandante apeló para ante este tribunal alegando que la corte erró al declarar con lugar la moción de traslado y al estimar suficiente el affidavit de méritos en que se basó la moción.
Hemos estudiado cuidadosamente el asunto y estamos en-teramente conformes con la conclusión a que llegara la Corte de Distrito de Humacao y con los razonamientos contenidos en la opinión que emitiera para fundarla.
El Juez de Distrito Sr. Berga se expresó así:
“La demanda en este caso tiene por objeto el cobro de un pa-garé, por la suma de dos mil quinientos dollars ($2,500), que se alega suscrito por la Sucesión de E. Lugo Yiña, compuesta de Lu-cía R. Viuda de Lugo Viña, y Eduardo, Aurora, Lucía y Andrés Lugo Viña, cuya suma se obligaron a satisfacer a su vencimiento en la oficina bancaria de la demandante, Roig Commercial Bank, en Humacao. Establecida la demanda en esta Corte de Distrito, la demandada Lucía Rossy Vda. de Lugo Viña, ha solicitado el tras-lado del pleito a la corte de distrito de San Juan, Primer Distrito, y se consigna en la declaración jurada sobre los méritos del caso prestada por el abogado de dicha demandada, que ella reside por ahora en el pueblo de Lajas, habiendo permanecido unos dos meses en San Juan, otros dos meses en Guayama, y siendo su intención la de residir definitivamente en San Juan; y que los otros deman-dados Andrés y Eduardo, son vecinos de San Juan, Aurora, de Lajas, y Luz Eugenia, de Nueva York. Y en la moción dp traslado de la referida demandada Lucía Rossy Vda. de Lugo Viña, se ex-presa, además, que si bien es cierto que conserva aún su domicilio en Nueva York, de donde era vecina, es su intención vivir en San Juan.
*420“En 12 de noviembre de 1923, se celebró, con asistencia de am-bas partes, la vista de la referida moción de traslado.
' “Se alega por la parte demandante, en primer término, para resistir al traslado, que los demandados, al obligarse a satisfacer el pagaré a su vencimiento en la oficina bancada del demandante en Humacao, quedaron sometidos a la competencia de este tribunal. Pero esta alegación es insostenible, pues para que exista la sumisión, era necesario un convenio escrito de las partes donde los demanda-dos se sometieran expresamente a la competencia de este tribunal, no pudiendo la corte inferirlo por el hecho de que se obligaran a verificar el pago en Humacao. Artículo 77, Código de Enjuiciamiento Civil; Kórber Co., Inc., v. Colón et al., 30 D.P.R. 773.
“Alega también la parte demandante que el affidavit de mérito carece de valor alguno porque no está suscrito y jurado por la pro-pia demandada Lucía Rossy Yda. de Lugo Viña, no pudiendo pres-tarlo su abogado por información de ella, y porque en él no se ex-presa cuáles son los méritos de defensa que tiene la demandada.
“El artículo 82 del Código de Enjuiciamiento Civil dispone que, al pedirse un traslado, el demandado deberá presentar una declara-ción jurada y fundada (affidavit of merits). Esta declaración, con-forme el' artículo 118 del propio código, puede hacerse por el abo-gado del demandado, entre otros casos, cuando éste se hallare au-sente del. distrito en que residiere el abogado, pudiendo prestarse el juramento por información si se cree cierta. A este respecto el affidavit cumple sustancialmente con los requisitos de la ley. Nazario v. Atlas Assurance Co., 24 D.P.R. 358.
“El abogado don Manuel F. Rossy, residente de San Juan, ex-presa en el affidavit de mérito que ‘ha examinado este caso con los antecedentes aquí expuestos, y es de opinión que la demandada tiene una buena causa de acción, y tiene derecho a defenderse para proteger sus derechos sustanciales.’ Y en el juramento consigna dicho letrado que ‘es el abogado en este pleito de doña Lucía Rossy Vda. de Lugo Viña, y ha redactado esta declaración de mérito con arreglo a sus instrucciones, y las manifestaciones y hechos en eRa consignados los cree ciertos, constándole, su certeza por su informa-ción y en tal sentido las jura, no haciéndolo doña Lucía por encon-trarse hoy en el pueblo de Lajas, sin facilidad de trasladarse aquí para jurar personalmente.’ En el caso de Bithorn v. Ball, 17 D.P.R. 584, se ha resuelto que ‘una declaración que expresa que el demandado ha expuesto fielmente a su abogado los hechos del caso y que según su opinión tiene una buena defensa en los méritos contra la demanda, es una que cumple con los requisitos del estatuto *421sobre la materia.’ Este caso aparece citado en el de Cintrón v. El Zenit, 26 D.P.R. 297. Y se lia resuelto también en el caso de Padró v. Pérez, 28 D.P.R. 401, que en una moción de traslado en donde se alega bajo juramento que ‘los demandados han expresado entera y razonablemente el caso a su abogado y éste les ba infor-mado que tienen una buena y sustancial defensa sobre los méritos y estos demandados efectivamente así lo creen,’ es así mismo sufi-ciente. Y, en el presente caso, aunque una refinada exigencia en-contrase en el affidavit algún defecto de forma, él es bastante a cumplir los fines de la justicia.
“Y alega por último el demandante, que no procede el traslado, porque no todos los demandados residen en el distrito de San Juan. Ciertamente que en la moción y affidavit de mérito sólo se expresa que los demandados Andrés y Eduardo Lugo Viña residen en el dis-trito de San Juan, parte Norte de la ciudad de San Juan, y que la demandada Lucía Rossy Vda. de Lugo Viña tiene el propósito de vivir en San Juan, Santurce Norte, lo que no sería esto último bastante si ella fuera la única demandada para conceder el tras-lado, pero como ninguno de los demandados reside en el Distrito de Humaeao según se expresa en el referido affidavit, únicamente podría adquirir este tribunal jurisdicción por la sumisión de las partes, y habiendo sólo comparecido la referida demandada no se han sometido los demás y la ley requiere que se sometan todos. Artículo 77, Código de Enjuiciamiento Civil; Royal Bank of Canada v. A McCormick & Co., 25 D.P.R. 123.”,

Bebe, confirmarse la resolución apelada.